Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-6 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on June 10, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-6 under 35 U.S.C. 103 as stated in the Office action dated April 11, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006-016680 A) in view of Kasai et al. (US 5,689,796).
	With respect to claims 1-6, JP (‘680 A) discloses a sintered friction material comprising filler components including a lubricant including graphite, calcium fluoride, barium fluoride, boron nitride and molybdenum disulfide; and friction regulators including alumina powder and silica powder; and matrix metal components comprising by weight 0.15-15.0% Sn powder, 0.1-30.0% Zn powder, 5-25% Ni powder, 5-25% iron powder, 0.1-20.0% stainless steel powder, 0.1-5.0% manganese powder and a balance of Cu powder (i.e. about 0-90% of Cu powder) wherein the weight content ranges of the matrix metal components and filler components of the sintered friction material are 55-80% and 20-45% respectively; and the total weight content range of the iron powder and nickel powder is 10-50% (abstract and paragraph [0026]). JP (‘680 A) does not specify the sintering aid as claimed. Kasai et al. (‘796) discloses including by weight 0.2-6.0% of a sintering aid comprising iron phosphide powder and copper phosphide powder in a sintered body to lower the sintering temperature and improve the sintered density (abstract, col. 3, lines 26-35 and 58-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sintering aid in the sintered friction material of JP (‘680 A) as disclosed by Kasai et al. (‘796) in order to improve the sintered density as disclosed by Kasai et al. (‘796). The feature in claim 4 is a process limitation in a product claim. Even though claim 4 is limited by and defined by the process, determination of patentability is based on the product itself. JP (‘680 A) discloses a nickel powder, which appears to be identical to the claimed nickel powder. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, most metal powders in the market are produced by atomization. The content ranges of tin, zinc, nickel, iron, copper and sintering aid powders; the content ranges of the matrix metal components and filler components; and the total content range of iron and nickel powders disclosed by JP (‘680 A) in view of Kasai et al. (‘796) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144,05.

Response to Arguments
4.	The applicant’s arguments filed on June 10, 2022 have been fully considered but they are not persuasive.	
The applicant argues that JP (‘680 A) discloses that the matrix metal comprises by weight 30-37% of Cu powder (Table 1) which is outside of the claimed range. In response, the examiner notes that JP (‘680 A) at least suggests a broad Cu powder content range of about 0-90% as discussed above which would include the claimed range of 0.5-4.0%. It appears that JP (‘680 A) even does not require the presence of Cu in the matrix metal at all. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/27/2022